Wade, ' C. J.
“In the absence of a legal traverse, a sheriff’s return of service is conclusive. An affidavit of illegality will not take the place of a traverse of the officer’s return. A traverse to the entry must be filed at the first term after notice and before pleading to the merits; and it must allege that it is made at the proper time.” Rawlings v. Brown, 15 Ga. App. 162 (82 S. E. 803). In the present case, it not appearing from the affidavit of illegality as amended that the traverse of the return of service was made at the first term after notice thereof, the affidavit was properly dismissed. Judgment affirmed.
Affidavit of illegality; from municipal court of Atlanta. October 21, 1915.
W. S. Coburn, for plaintiff in error.
Hewlett, Dennis & Whitman, contra.